UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 6, 2007 Registrant, State of Incorporation, Address of I.R.S. Employer Commission File Principal Executive Offices and Telephone Identification Number Number Number 1-08788 SIERRA PACIFIC RESOURCES 88-0198358 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada89520-0400 (89511) (775) 834-4011 0-00508 SIERRA PACIFIC POWER COMPANY 88-0044418 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada89520-0400 (89511) (775) 834-4011 None. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item8.01 Other Events Item 9.01Financial Statements and Exhibits SIGNATURES EX-99.1 Press Release Dated June 6, 2007 Item8.01 Other Events Sierra Pacific Power Company (SPPC), a subsidiary of Sierra Pacific Resources, announced onJune 6, 2007, that the Public Utilities Commission of Nevada (PUCN)approved a stipulation relating to the deferred energy rate case filed by SPPC in December 2006.As previously reported in SPPC’s Quarterly Report on Form 10-Q for the Quarter Ended March 31, 2007, the stipulation resolved all issues in the case.As a result of the approved stipulation, SPPC will recover $17.9 million in deferred fuel and purchased power costs over a one year period.The stipulation also provides for an adjustment in SPPC’s base tariff energy rate going forward.These changes will result in a fractional increase in electric rates over all customer classes. The changes will become effective July 1, 2007. A copy of the press release announcing the deferred energy decision is filed herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (c) Exhibits — The following exhibit is filed with this Form 8-K: EX-99.1 - Press Release dated June 6, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. Sierra Pacific Resources (Registrant) Date:June 11, 2007 By: /s/ John E. Brown John E. Brown Controller Sierra Pacific Power Company (Registrant) Date:June 11, 2007 By: /s/ John E. Brown John E. Brown Controller
